Citation Nr: 0913506	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  01-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine prior to 
September 26, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
DJD of  the lumbar spine since September 26, 2003.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to service-connected DJD 
of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to 
September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since January 26, 2003, the Veteran had an old 
compression fracture of the lumbar spine.   

2.  Since January 26, 2003, the Veteran's low back disability 
has been manifested by forward flexion limited from 20 to 30 
degrees; pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm; and absent 
ankle jerk.

3.  Since September 26, 2003, the Veteran's low back 
disability is not manifested by unfavorable ankylosis of the 
lumbar spine or the entire thoracolumbar spine.

4.  The weight of the medical evidence reflects that the 
Veteran's currently-diagnosed psychiatric disorder is not due 
to his service-connected DJD of the lumbar spine or any other 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Since January 26, 2003, the criteria for a rating of 70 
percent for DJD of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5235-5243, 5285, 5289, 5292, 5293, 5295 (2002, 2003, 2008) 
(2008).

2.  An acquired psychiatric disorder is not shown to be 
proximately due to a service-connected DJD of the lumbar 
spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Evaluation in Excess of 20 Percent Prior to September 26, 
2003

The Veteran filed to reopen a previously-denied claim for a 
low back disorder in January 2000.  While the claim was on 
appeal, the applicable rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.72, DC 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  VA General Counsel has opined 
that DC 5293, intervertebral disc syndrome, involved loss of 
range of motion and that consideration of 38 C.F.R. §§ 4.40 
and 4.45 was applicable.  See VAOPGCPREC 37-97.

For the period prior to September 26, 2003, the Veteran's DJD 
was evaluated as 20 percent disabling under DC 5292 due to 
moderate limitation of motion of the lumbar spine.  In order 
to warrant a rating in excess of 20 percent, there must be:

?	a demonstrable deformity of the 
vertebral body (an additional 10 
percent under DC 5285);

?	favorable ankylosis of the lumbar 
spine (40 percent under pre-amended 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine prior to 
September 26, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
DJD of  the lumbar spine since September 26, 2003.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to service-connected DJD 
of the lumbar spine.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to 
September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since January 26, 2003, the Veteran had an old 
compression fracture of the lumbar spine.   

2.  Since January 26, 2003, the Veteran's low back disability 
has been manifested by forward flexion limited from 20 to 30 
degrees; pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm; and absent 
ankle jerk.

3.  Since September 26, 2003, the Veteran's low back 
disability is not manifested by unfavorable ankylosis of the 
lumbar spine or the entire thoracolumbar spine.

4.  The weight of the medical evidence reflects that the 
Veteran's currently-diagnosed psychiatric disorder is not due 
to his service-connected DJD of the lumbar spine or any other 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Since January 26, 2003, the criteria for a rating of 70 
percent for DJD of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5235-5243, 5285, 5289, 5292, 5293, 5295 (2002, 2003, 2008) 
(2008).

2.  An acquired psychiatric disorder is not shown to be 
proximately due to a service-connected DJD of the lumbar 
spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as 
well as the entire history of the Veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Evaluation in Excess of 20 Percent Prior to September 26, 
2003

The Veteran filed to reopen a previously-denied claim for a 
low back disorder in January 2000.  While the claim was on 
appeal, the applicable rating criteria for intervertebral 
disc disease, 38 C.F.R. § 4.72, DC 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  VA General Counsel has opined 
that DC 5293, intervertebral disc syndrome, involved loss of 
range of motion and that consideration of 38 C.F.R. §§ 4.40 
and 4.45 was applicable.  See VAOPGCPREC 37-97.

For the period prior to September 26, 2003, the Veteran's DJD 
was evaluated as 20 percent disabling under DC 5292 due to 
moderate limitation of motion of the lumbar spine.  In order 
to warrant a rating in excess of 20 percent, there must be:

?	a demonstrable deformity of the 
vertebral body (an additional 10 
percent under DC 5285);

?	favorable ankylosis of the lumbar 
spine (40 percent under pre-amended 
DC 5289);

?	"severe" limitation of motion of 
the lumbar spine (40 percent under 
pre-amended DC 5292);

?	"severe" intervertebral disc 
syndrome with recurring attacks, 
intermittent relief (40 percent 
under pre-amended DC 5293);

?	"pronounced" intervertebral disc 
syndrome, with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc (60 percent under 
pre-amended DC 5293); or

?	"severe" lumbosacral strain with 
listing of whole spine, marked 
limitation of forward bending, loss 
of lateral motion with arthritic 
changes, narrowing or irregularity 
of joint space, etc. (40 percent 
under pre-amended DC 5295).  

In addition, as indicated above, the applicable rating 
criteria for intervertebral disc disease, 38 C.F.R. § 4.72, 
DC 5293, were revised effective September 23, 2002.  Under 
the amended disc regulations, a rating in excess of 20 
percent is warranted with evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

Treatment records reveal complaints of low back pain 
radiating into the bilateral lower extremities and numbness 
of the bilateral lower extremities.  

A September 1991 Neurological Report diagnosed him with 
lumbar strain and radicular pain.  A December 1998 
Neurological Examination diagnosed him with bilateral 
radiculopathy.  

Radiology conducted in May 2000 revealed moderate anterior 
spondylosis of L2, L3, L5, and S1 bodies and marked narrowing 
(almost complete posterior obliteration) of L5-S1 
intervertebral disc space strongly suggestive of disc injury.  
A May 2000 neurology evaluation diagnosed him with lumbalgia 
and questionable left L5 radiculopathy due to lumbar 
herniated nucleus pulposis.  Range of motion testing revealed 
flexion limited to 20 degrees and lateral flexion limited to 
10 degrees, bilaterally.  

Radiology conducted in October 2002 revealed spondylotic 
changes of the lumbar spine, an old compression fracture at 
L3, DJD at L5-S1, broad-based posterior disc bugling at L5-
S1, lateral recess stenosis at L5-S1, and muscle spasm.  

The Veteran was afforded a VA spine examination in May 2003, 
at which time he was diagnosed with DJD of the lumbar spine 
with an old compression fracture at the L3 level.  Range of 
motion testing revealed flexion to 30 degrees; extension to 
25 degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 20 degrees, bilaterally.  There was no palpable 
spasm, postural abnormalities, or fixed deformities.  
Neurological testing revealed diminished pinprick and smooth 
sensation in the bilateral lower extremities.  There was a 2-
centimeter atrophy of the left thigh and left ankle jerk was 
absent.  Although the Veteran reported bed rest for one day 
to alleviate acute and severe back pain, there was no strict 
bed rest certificate prescribed by a physician.  

Considering the evidence of record, the Board finds that the 
criteria for a 60 percent rating under former Diagnostic Code 
5293 is warranted as of the date of the January 26, 2000, 
claim.  During this period, the evidence demonstrates 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy demonstrated by 
characteristic pain and demonstrable muscle spasm as well as 
absent ankle jerk. 

In addition, as the evidence shows that the Veteran has a 
demonstrable deformity of the vertebral body (an old 
compression fracture at the L3 level), he is entitled to an 
additional 10 percent rating under Diagnostic Code 5285.  As 
this 10 percent rating is added to the 60 percent rating 
under Diagnostic Code 5293 discussed above, the Veteran is 
entitled to an increased rating to 70 percent as of the date 
of the January 26, 2000, claim for DJD and a compression 
fracture of the lumbar spine.

However, the Board finds that the evidence does not warrant a 
rating in excess of 70 percent for this period.  The evidence 
of record does not demonstrate postural abnormalities or 
fixed deformities such as ankylosis.  

Evaluation in Excess of 40 Percent Since September 26, 2003

The RO increased the Veteran's evaluation for DJD of the 
lumbar spine to 40 percent disabling effective September 26, 
2003, under the General Rating Formula for Diseases and 
Injuries of the Spine that went into effect on that date.  
See 38 C.F.R. § 4.71a.  This rating was assigned because the 
Veteran's flexion of the lumbar spine was shown to be 30 
degrees or less.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine and the Formula for Rating Intevertebral Disc 
Syndrome Based on Incapacitating Episodes, a rating in excess 
of 40 percent is warranted when there is:

?	unfavorable ankylosis of the entire 
spine (100 percent);

?	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

?	separate evaluations of associated 
objective neurological abnormalities 
under Note (1);

?	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months; or 

?	with intervertebral disc syndrome by 
combining separate evaluations for 
chronic orthopedic and neurological 
manifestations.

The Board additionally comments that Note (2) accompanying 
the General Rating Formula indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2008).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2) (2008).

The manifestations of the Veteran's DJD of the lumbar spine 
for the period since September 26, 2003, are documented in 
the report of an October 2006 VA spine examination.  The 
Veteran was diagnosed with lumbosacral strain/myotosis, 
lumbosacral spondylosis at the L4-L5 level, and a compression 
fracture at the L2 level.  He subjectively complained of 
sharp lumbar pain radiating into his bilateral lower 
extremities.  The pain had a daily frequency of 8 to 10 
hours.  

Range of motion tests conducted in September 2003 showed 
flexion to 80 degrees (with a functional loss of 50 degrees 
due to pain); extension to 20 degrees (with a functional loss 
of 10 degrees due to pain); lateral flexion to 10 degrees 
(with a loss of 10 degrees due to pain), bilaterally; and 
lateral rotation to 10 degrees (with a loss of 10 degrees due 
to pain), bilaterally.  Muscle spasm and reverse lordosis 
were noted.  However, there was no evidence of ankylosis, 
lumbar kyphosis, or scoliosis.  

Neurological examination revealed decreased pinprick 
sensation in the bilateral lower extremities.  There was no 
atrophy.  Although the Veteran was generally advised to rest 
upon the onset or appearance of new neurological deficits 
affecting the lumbosacral area, there is no evidence that any 
such incapacitating episode had a total duration of one week 
within the past year.  

As discussed in the previous section, under the pre-amended 
rating criteria, the Veteran's symptomatology would warrant 
no more than a 70 percent evaluation.  Specifically, the 
evidence demonstrates pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy demonstrated by characteristic pain and 
demonstrable muscle spasm as well as absent ankle jerk, which 
would entitle him to a 60 percent rating under former DC 
5293.  In addition, his old compression fracture at the L3 
level), qualifies as a demonstrable vertebral fracture, which 
entitles him to an additional 10 percent rating under former 
DC 5285.  This would result in a combined 70 percent rating.  
The evidence of record does not demonstrate postural 
abnormalities or fixed deformities such as ankylosis which 
would warrant a rating in excess of 70 percent under the pre-
amended criteria.  

Under the amended rating criteria, as to his orthopedic 
impairment, because the Veteran is already rated at the 
maximum rating for low back disability other than unfavorable 
ankylosis, which the medical evidence affirmatively shows 
that he does not have, and indeed, he does not contend 
otherwise, the preponderance of the evidence is against his 
entitlement to an evaluation in excess of 40 percent.

Further, there is no evidence that a physician has prescribed 
bed rest of one week or more to treat this disability within 
the past year.  As such, the evidence does not support a 
higher rating under DC 5243.    

The Board notes that DC 8520 provides that a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent evaluation requires moderate 
incomplete paralysis.  In light of the aforementioned 
neurological deficits, to include decreased pinprick 
sensation, and given the frequency that the Veteran 
experiences sharp pain radiating from his lumbar spine into 
his bilateral lower extremities, the Board finds that his 
symptomatology could warrant separate 10 and 20 percent 
ratings under DC 8520 for his lower right and left 
extremities, respectively.  

However, the application of the bilateral factor contained in 
38 C.F.R. § 4.26 and the combined ratings table in 38 C.F.R. 
§ 4.25 yields a 31 percent for his bilateral sciatic 
neuropathy, which when rated with the 40 percent for 
limitation of motion, results in a 59 percent combined 
rating, which is less than the single 70 percent evaluation 
that the Veteran would receive under the pre-amended 
criteria.  Thus, rating the Veteran's low back disability 
under the pre-amended DC 5285 and DC 5293 is more beneficial 
to him.

II.  Service Connection for Depression Secondary to DJD of 
the Lumbar Spine

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in July 2006, the amendment is 
not applicable to the current claim.

Here, the Veteran contends that his current psychiatric 
disorder is caused by his service-connected DJD of the lower 
spine.  The record shows that he has a current diagnosis of 
depressive disorder.  

A February 1999 Social Psychiatric History Report indicates 
that the Veteran had been experiencing depression, 
irritability, desperation, anxiety, and an inability to sleep 
since approximately February 1998.  He attributed these 
feelings to an inability to pay bills and other debts.  

In a March 1999 State Insurance Fund Corporation progress 
note, he self-reported a phobia to enclosed spaces which 
caused anxiety as well as homicidal and suicidal thoughts.  

An April 1999 final diagnostic indicated that he suffered 
from a phobia to enclosed spaces as well as low to moderate 
anxiety and depression.  

In a June 1999 administrative decision by the State Insurance 
Fund Corporation, the Veteran's "emotional condition" was 
found to be related to his September 24, 1996, accident, 
based on an April 1999 opinion by the Corporation's 
psychiatrist.  

A May 2000 psychiatric evaluation indicated that he suffered 
from dysthymic disorder.  The examining psychiatrist opined 
that this condition was caused by his on-the-job accident, 
financial problems, and debts.  

The Veteran was afforded a VA mental disorders examination in 
October 2006.  He was diagnosed with depressive disorder, not 
otherwise specified.  However, the examining physician opined 
that the Veteran's depressive disorder was not due to, caused 
by, or the result of his service-connected DJD of the lumbar 
spine.  Rather, based on the Veteran's history, records, and 
own statements, the depressive disorder was caused by his 
September 1996 accident.  

The Board notes that the June 2006 rating decision which 
initially granted service connection for DJD of the lumbar 
spine did so on the basis of osteoarthritis and bulging discs 
that preexisted and were unrelated to the September 1996 job 
injury.  As such, the distinction that the October 2006 VA 
examination report makes between the service-connected 
degenerative changes and the 1996 accident is a valid one.

Next, while the Veteran has stated that he believed his 
service-connected DJD of the lumbar spine caused his 
depression, there is nothing in the medical evidence 
supporting that position.   Therefore, the mere contentions 
of the Veteran, no matter how well-meaning, without 
supporting medical evidence that would establish that his 
depression is proximately due to his DJD of the lumbar spine 
cannot support a claim for service connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the Veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the Veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

With respect to the Veteran's claims, the Board has also 
considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.")

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Competent evidence, however, has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the appeal and by service records obtained and associated 
with the claims file.  The Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeals are 
denied.

IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's DJD of the lumbar spine claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the depression claim, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
August 2006 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, VA treatment records, SSA records, and State 
Insurance Fund records.  Further, the Veteran submitted 
written statements.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in May 2003 
and October 2006.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a rating of 70 percent for DJD of the 
lumbar spine, effective January 26, 2000, is granted.

Service connection for an acquired psychiatric disorder, as 
secondary to a service-connected DJD of the lumbar spine, is 
denied.

REMAND

The Veteran also seeks entitlement to TDIU.  In light of this 
decision, in which the Board finds that the Veteran's DJD of 
the lumbar spine warrants an initial 70 percent rating, his 
disability satisfies the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2008).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the Veteran is unemployed and his service-connected 
disability satisfies the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disability renders him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for 
an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected DJD 
of the lumbar spine renders him unable 
to secure or follow a substantially 
gainful occupation.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth 
in a legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


